Exhibit 10.1

AMENDMENT NO. 2 TO RESEARCH AND EXCLUSIVE LICENSE OPTION AGREEMENT

This Amendment No. 2 to the Research and Exclusive License Option Agreement,
dated as of November 27, 2012 (this “Amendment”), is made by and between Rexahn
Pharmaceuticals, Inc., a corporation organized and existing under the laws of
Delaware (“Rexahn”), and Teva Pharmaceutical Industries Limited, a limited
liability company organized and existing under the laws of Israel (“Teva”). Any
capitalized term not defined herein shall have the meaning for such term
specified in the RELO Agreement (as defined below).

WHEREAS, Rexahn and Teva entered into a Research and Exclusive License Option
Agreement, dated June 26, 2009, as amended as of January 6, 2011 (the “RELO
Agreement”); and

WHEREAS, Rexahn and Teva desire to further amend the RELO Agreement as set forth
herein; and

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Rexahn and Teva agree as follows:

1. The RELO Agreement is amended by addition of Section 2.1.13 stating:

“In the event Rexahn and Teva agree that further research and development for
the R&D Program is necessary, the Parties agree to incorporate as Annex 3 any
then agreed upon update of the R&D Program, which update shall be deemed to be
approved by the R&D Committee (the “Updated R&D Program”). The Parties also
agree that if the Updated R&D Program requires additional funding in amounts
greater than the funds made or to be made available through Teva’s investments
under the Securities Purchase Agreement, then Teva shall advance to Rexahn,
following receipt of invoice, such amounts as agreed to between the Parties,
which shall be deemed to be approved by the R&D Committee, and the Parties agree
to incorporate as Annex 4 the agreed upon Updated R&D Budget (the “Updated R&D
Budget”). If and to the extent that all of the updated R&D Budget is not
expended under the updated R&D Program (due to over-budgeting, termination or
otherwise), then Rexahn shall immediately return such remaining balance to Teva.

2. The RELO Agreement is amended by addition of Annex 3 (Updated R&D Program)
attached hereto as Exhibit A.

3. The RELO Agreement is amended by addition of Annex 4 (Updated R&D Budget)
attached hereto as Exhibit B.

4. The RELO Agreement is amended by addition of Section 2.1.14 stating:

“If Teva exercises its option to accept from Rexahn subcontract work relating to
Material Task pursuant to Section 2.1.12, then Teva shall have the right, at its
sole option, to withhold from the amount of the Updated R&D Budget payable to
Rexahn, the amount of funds equal to the subcontract fee payable to Teva”

 

1



--------------------------------------------------------------------------------

5. Concurrently with the execution of this Agreement, Teva and Rexahn are
entering into the Second Amendment to the Services Agreement, pursuant to which
the parties acknowledge and agree that Teva exercised its option under (a)
Section 2.1.12 of the RELO Agreement to accept from Rexahn the subcontract work
specified therein; and (b) Paragraph 4 above to withhold from the amount of the
updated R&D Budget payable to Rexahn the amount of funds equal to the
subcontract fee payable to Teva under the Second Amendment to the Services
Agreement.

6. Section 5.2 of the RELO Agreement is hereby deleted in its entirety and
replaced with the following:

“Subject to Section 5.1, Teva shall have responsibility for undertaking clinical
development of the Licensed Product and preparing, submitting, seeking approval
of, maintaining and updating marketing approval applications, marketing
approvals and other regulatory approvals and applications for regulatory
approvals in respect of the Licensed Product. Teva will solely own, apply for
and be the holder or owner of record for all applications and approvals relating
to the Licensed Product, including without limitation, the filing of all INDs
(which filings will be in Teva’s name). Without limiting the generality of the
immediately preceding sentence, Rexahn shall transfer and assign to Teva all
regulatory filings, approvals and applications relating to the Licensed Product,
and all related documentation and information. Subject to Section 5.5, Teva will
be solely responsible for commercializing the Licensed Product during the term
of this Agreement, including, without limitation, manufacture, marketing,
promotion, patient assistance programs, medical education, price negotiation and
setting, reimbursement negotiation, customer relations, sales, order processing,
invoicing and collection, preparation of sales records and reports, warehousing,
inventory management, logistics and distribution (including, without limitation,
the handling of returns, market withdrawals, field corrections and recalls).”

7. No Modification. Except as specifically amended hereby, the RELO Agreement
shall continue in full force and effect unmodified and the parties hereby
reaffirm the same.

8. Governing Law. This Amendment shall be governed by, construed and enforced in
accordance with the internal laws of the State of New York, without regard to
principles of conflict of laws.

9. Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be an original and all of which shall be deemed to be one
and the same instrument, with the same effect as if the signatures thereto and
hereto were upon the same instrument. A facsimile or electronic transmittal
(e.g. pdf) signature shall be deemed to be an original signature for purposes of
this Amendment.

10. Amendment. The terms and conditions of this Amendment or RELO Agreement may
not be amended or waived, except with the prior written consent of each party
hereto

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties intending to be legally bound, executed this
Amendment No. 2 as of the date first above written.

 

REXAHN PHARMACEUTICALS, INC.

/s/ RICK SONI

Rick Soni President & COO TEVA PHARMACEUTICAL INDUSTRIES LIMITED

/s/ ITZHAK KRINSKY PHD.

Itzhak Krinsky Phd.

Chairman of Teva Japan,

Chairman of Teva South Korea &

Head of Business Development Asia Pacific

 

/s/ MIRELLA MOSHE

Mirella Moshe

Head of Alliance Management

Corporate Business Development

 

3